Citation Nr: 1638676	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1972 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for pulmonary fibrosis and pneumonia.

Although the Veteran initially requested a hearing before a Veterans Law Judge, he did not appear at his scheduled September 2012 hearing.  As such, the Board will proceed as though the request for a hearing has been withdrawn.

The Board remanded the appeal in August 2013 for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the claims file, including lay statements provided by the Veteran, the Board finds that the issues on appeal must be remanded so that a VA examination can be performed to determine the nature and likely etiology of the claimed disabilities.

The Veteran contends that his pneumonia and pulmonary fibrosis originated from in-service diseases.  Specifically, the Veteran has reported that he was diagnosed with pneumonia during boot camp, and has had continuous respiratory symptoms since his discharge.  The Veteran's brother submitted a statement attesting that he remembered the Veteran calling home to discuss his boot camp bout of pneumonia.  Service treatment records reflect complaints of chest pain, as well as a May 1972 treatment note showing a diagnosis of streptococcal pharyngitis.  As no VA examinations have been performed, and there is some evidence linking the Veteran's current manifestations to service, the Board finds that further evidentiary development is needed.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his pneumonia and pulmonary fibrosis.

After reviewing the entire record, the examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran has a respiratory disorder, to include pneumonia and pulmonary fibrosis, which was incurred in or aggravated during service, or was otherwise due to an event or incident of that service.  The examiner should specifically discuss the Veteran's reports of pneumonia in boot camp and documented in-service symptoms, to include chest pain.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

